Opinion issued April 17, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00363-CV



OCWEN LOAN SERVICING, LLC, AND DEUTSCHE BANK NATIONAL
TRUST COMPANY, f/k/a BANKERS TRUST COMPANY OF
CALIFORNIA, N.A., AS TRUSTEE FOR AAMES MORTGAGE TRUST
2002-1 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2002-1,
Appellants

V.

SEALY DAVIS, Appellee



On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No. 2004CV1469



MEMORANDUM OPINION

	The Court today considered the parties' Agreed Motion to Dismiss the Appeal
and Remand to the Trial Court, in which they state that they have agreed to settle all
disputes and request this Court to remand the case to the trial court for entry of an
agreed final judgment.  The motion is granted as follows:

	(1)	The trial court's final Order of Dismissal of October 31,2005, is
set aside without regard to the merits.

	(2)	The case is remanded to the trial court for rendition of judgment
in accordance with the parties' agreement.

	(3)	The surety on the bond previously filed by appellants is hereby
released.

	(4)	All other pending motions are overruled as moot.

PER CURIAM

Panel consists of Chief Justice Radack and Justices Alcala and Bland.